Citation Nr: 1635611	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-42 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to September 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.

This case was previously before the Board in May 2015.  


FINDING OF FACT

The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records are on file, as are his private evaluation reports and VA examination reports.  Moreover, the Board finds that the VA examination reports are adequate for rating purposes as the examiner reviewed the record and made relevant findings regarding the severity of the Veteran's PTSD.

The Veteran was provided a hearing before a decision review officer in May 2013 and a hearing before the undersigned Veterans Law Judge in February 2015.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The actions requested in the May 2015 remand have been undertaken.  In an October 2015 letter, VA requested that the Veteran complete and return the enclosed VA Form 21-4142 or VA Form 21-4142a for any treatment records he desired VA to obtain on his behalf.  To date, the Veteran has not responded.  The Veteran was provided an adequate VA PTSD examination in October 2015.  Additional VA treatment records were obtained in February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was established in the April 2010 rating decision that is the subject of this appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 10, 2008.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score between 41-50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

Analysis

The Veteran essentially contends that his PTSD is worse than currently rated. 

Therapy notes from February 2009 through December 2009 indicate that the Veteran consistently and actively participated in group therapy, either through active discussion or attentive listening and appropriate feedback.  His therapist noted that he displayed insight into his past behavior, displayed appropriate behavior, and evidenced no suicidal ideations.  His affect was constricted with an underlying anxious, tense, and, at times, dysphoric mood.  

VA treatment records from February 2009 indicated that the Veteran reported strained relationships with his children and grandchild due to his lack of involvement in their lives, he denied current suicidal ideation but endorsed past suicidal thoughts.  He reported very disturbing insomnia, flashbacks, and depressive symptoms.  Specifically, he reported that his sleep was interrupted 3-4 nights per week due to flashbacks.  He endorsed intrusive thoughts and stated that he avoided large groups and military movies because they were triggers.  Upon mental status examination, he was mildly disheveled, but noted to be cooperative, alert, and oriented to time, place, and person.  His speech was coherent and fluent.  His affect was restricted, his thoughts were organized and relevant, and his insight and judgment were good.  There was no evidence of delusional thinking, but the Veteran endorsed auditory hallucinations in the form of sometimes hearing his name being called.  He was assessed with a GAF score of 65.  

A March 2009 homeless program intake note indicated that the Veteran endorsed serious depression, anxiety, and prior thoughts of suicide.  He denied experiencing hallucinations, trouble understanding, concentrating, and remembering things, and trouble controlling violent behavior.

At an April 2009 VA psychiatry appointment the Veteran reported that he was sleeping better and waking up less frequently, but still had some nightmares.  He stated that he continued to live with his mother and enjoyed hobbies, including listening to jazz and reading.  Upon mental status examination, he was well groomed, alert, and oriented to time, place, and person.  His speech was spontaneous and coherent.  His mood was self-reported as good, but his affect was restricted.  His thoughts were linear and focused and evidenced no hallucinations or delusional thinking.  The clinician opined that the Veteran's concentration appeared improved and that his insight and judgment were good.  

A September 2009 VA psychiatry note indicated that the Veteran still had some problems sleeping and that he felt depressed approximately 3-4 times per month.  It was noted that he tolerated his medication well and was regularly attending psychology and substance abuse abstinence groups.  The clinician noted that the Veteran was well groomed and appropriately attired, that he was alert and displayed good eye contact, and that his speech was fluent and coherent.  The Veteran reported that his mood was "still depressed some days."  His affect was noted to be constricted.  However, the Veteran's thoughts were organized with no evidence of psychosis, his insight and judgment were good, he denied suicidal and homicidal ideation, his attention was within normal limits, and his memory function during conversation was assessed as fair. 

In a September 2009 statement, the Veteran reported that he had problems with sleep and his moods.

A December 2009 VA psychiatry note indicated that Veteran was sleeping better.  He reported that he continued to live with his mother and had a good relationship with his brother.  Upon mental status examination, he was appropriately dressed and groomed, calm and polite, displayed good eye contact, and was alert and oriented to time, place, and person.  His speech was coherent, but non-spontaneous.  He reported that his mood was "fine" and that he was resting better.  His affect was constricted; his insight and judgment were good; and his attention and memory were grossly intact.  His thoughts were organized without evidence of flight of ideas, looseness of associations, or evidence of psychosis.  He denied suicidal and homicidal ideation. 

The Veteran was provided a VA PTSD examination in April 2010.  He reported that since he stopped drinking and using drugs, he was more easily upset.  He endorsed difficulties with falling asleep, as well as maintaining sleep.  He endorsed sleep interruptions 4-5 times per week and nightmares 2-3 times per week.  He reported daily intrusive thoughts.  He stated that he was anxious about half the time, short tempered, and was easily startled, hyper vigilant, intolerant of crowds, and had to avoid war movies because he found them upsetting.  He reported that he was sometimes sad, but noted that he cried infrequently.  His concentration, interest, and energy were fair.  It was noted that the Veteran was able to tend to his daily needs.  He denied having any friends, but reported limited recreational and leisure pursuits in the form of listening to jazz music and occasionally going to church.  

Upon mental status examination, the Veteran was alert, cooperative, casually and appropriately dressed.  There was no evidence of loosened association or flight of ideas.  His mood was noted to be calm and his affect appropriate.  There was no evidence of suicidal and homicidal ideation, impairment of thought process or communications, delusions, hallucinations, or suspiciousness.  He was oriented to time, place, and person.  His recent and remote memory was noted to be adequate and his insight and judgment were noted to be marginal.  The examiner noted that the Veteran's PTSD symptoms included nightmares and intrusive thoughts, avoidance of reminders of his trauma, limited socializing, sleep disturbances, and irritability.  The examiner diagnosed the Veteran with PTSD and assigned a GAF assessment of 56.  The examiner opined that the Veteran had persistent PTSD symptoms, which resulted in mild impairment.  

A September 2010 psychological report by J. A., M.A., noted that the Veteran had a history of significant legal and relational problems stemming from his drug and alcohol use.  The clinician noted that the Veteran endorsed intrusive recollections, nightmares, flashbacks, and that he was bothered by and became anxious with cues that reminded him of Vietnam.  He stated that he avoided activities, places, and people that aroused memories, thoughts, feelings, or conversations associated with his trauma.  The Veteran reported a lot of recall deficit and stated that he felt alienated.  He described his emotions as a flat line and stated that life felt like a picture show.  He reported that in the past he lost time and could not account for hours or even days at a time.  The Veteran endorsed suicidal ideation as recently as a year ago.  However, he stated that he did not know if he would really do it and stated that he had no plans to commit suicide.  He reported that he had agitation and psychomotor pressure and anxiety for unknown reasons.  He noted that after the military he had raged at people, felt like harming people, had been abusive to his wife, and had been involved in a gun fight.  He denied any current plans to harm others.  He also denied any mania or hypomania, but stated that he had episodes for a day or so where he would feel super happy.  He noted that he felt obsessed or preoccupied to travel and go, and wanted to ramble all over the country.  He also endorsed past paranoid ideation, which the clinician noted was likely lifestyle related, but denied it at present.  

Upon metal status examination, the Veteran denied hallucinations, illusions, feelings of thought reading or thought insertion, and disturbing, strange, or frightening thoughts or impulses.  His judgment was noted to be average and his insight fair.  He was oriented to time, place, and person.  His memory was broadly intact, though somewhat spotty and inexact.  The Veteran was noted to have a short attention span, slowed psychomotor activity, and displayed coherent but somewhat unsure speech patterns.  His associations and thought stream were noted to be relevant and within normal limits.  The clinician opined that the Veteran's abstraction ability was somewhat impaired, and his calculation abilities were accurate but slow.  The Veteran reported that mood was kind of sad, and he endorsed occasional mood swings and emotional labiality including "crying, rave and holler," but stated most of the time he felt numb to things.  The Veteran reported that he felt depressed sometimes for days to weeks on a weekly basis and that he felt helpless or like the world was passing him by.  The clinician diagnosed the Veteran with PTSD, depressive disorder, antisocial personality disorder.  The examiner opined that the Veteran's impairment from his PTSD was significant and ongoing, and assigned a GAF score of 45.  

On his September 2010 VA Form 9, the Veteran reported that he had problems sleeping most nights, had dreams of war, jumped when he heard loud noises, that sometimes he was not alert, and that he panicked at times without knowing why.

A May 2011 VA psychiatry note indicated that the Veteran reported that he felt stable and balanced.  He stated that his sleep was better, and that he was not having nightmares since he was being prescribed Mirtazapine and Cyproheptadine.  Upon mental status examination, he was well groomed, alert, and oriented to time, place, and person.  His speech was fluent and coherent, his affect was full, and his insight, judgment, and attention were good.  His thoughts were logical, organized, and without evidence of psychosis.  He described his mood as pretty good and denied any suicidal or homicidal ideation.  

A September 2011 VA psychiatry note indicated that the Veteran was compliant with his medications without any adverse side effects.  The Veteran reported that he was staying busy and avoiding watching television.  Upon mental status examination, he was well groomed, alert, oriented to time, place, and person, and able to engage in conversation with appropriate eye contact.  He reported that his mood was better some days than others.  His affect was full and his thoughts were linear, focused, and evidenced no psychosis.  He denied suicidal or homicidal ideation.  His attention and memory were intact and his insight and judgment were noted to be good.  

The Veteran was provided a VA general medical examination in December 2011.  He endorsed depression and anxiety, short term memory loss, periods of blackouts associated with excessive drinking, and recent, but not current, suicidal ideation.  He denied insomnia, hallucinations, and paranoia.  Upon mental status examination, he was alert and oriented to time, place, and person.  His behavior, comprehension, and coherence were within normal limits.  His affect was flat, his mood was within normal limits, and there was no evidence of psychosis or paranoia.  His judgment and insight were poor.  

A January 2012 VA psychiatry note indicated that the Veteran reported he was doing well, that he seldom experienced nightmares or flashbacks, and that he was not thinking about combat as frequently as he used to.  He indicated that he was tolerating his medications well and had no suicidal ideation.  The Veteran reported that his mood was fine.  His affect was noted to be full and bright.  He was well groomed, oriented to time, place, and person, and his speech was fluent and relevant.  His thoughts were organized, focused, and clear from any acute PTSD symptoms.  His attention, insight, and judgment were good, and his cognitive functions were grossly intact. 

The Veteran was provided a VA PTSD examination in April 2012.  The Veteran denied any legal or behavioral history since his last examination.  The examiner indicated that the Veteran's current symptoms included recurrent and distressed recollections of his trauma; nightmares; psychological distress and physiological reactivity to exposure to cues that symbolized or resembled his trauma; avoidance of thoughts, feelings, conversations, activities, places, or people that were associated with or aroused recollections of his trauma; markedly diminished interest or participation in significant activities, difficulty concentrating, hypervigilance, and exaggerated startle response.  Specifically, the Veteran endorsed panic attacks that occurred weekly or less often, flattened affect, disturbances of motivation and mood, and obsessional rituals that interfered with routine activities.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally function was satisfactory with normal routine behavior, self-care, and conversation.  The Veteran was assessed with a GAF score of 56. 

A May 2012 VA psychiatry note indicated that the Veteran denied medication side effects and suicidal or homicidal ideation.  He stated that his sleep had improved and that he no longer had nightmares.  He was well groomed, alert, and oriented.  His speech was fluent and organized.  He reported that his mood was good and his affect was observed to be congruent.  His thoughts were linear and did not evidence any psychosis.  His attention was good and his insight and judgment were intact.

VA treatment notes from September 2012 indicated that the Veteran was not taking his cyproheptadine regularly.  He was well groomed, oriented to time, place, and person, and his speech was fluent.  He reported that his mood was fair and he denied any suicidal or homicidal ideation.  His affect was full and his thoughts were organized and clear from any evidence of psychosis or acute PTSD symptoms.  His attention was intact and his insight and judgment were good. 

A November 2012 VA treatment record noted that the Veteran reported occasional insomnia and mood "slumps," but that his PTSD was good and that he was taking his medications.  

SSA records received in July 2012 included a February 2010 disability field office report, a March 2010 function report completed by the Veteran's mother, a June 2010 evaluation by Dr. S. S., and a January 2011 evaluation by Dr. F. S.  

The February 2010 disability SSA field office report indicated that the Veteran was not observed to have difficulty with understanding, coherency, or concentrating.  It was noted that he was able to answer all questions asked of him.  

The March 2010 SSA function report completed by the Veteran's mother indicated that the Veteran's illness prevented him from sleeping at times, that it did not impact his personal care abilities, but he sometimes needed reminders to take care of personal needs, grooming, and to take his medication.  She noted that his hobbies included reading and watching television, but that he stayed by himself mostly and did not socialize.  She further indicated that he did not like being around people and did not go many places.  She stated that the psychological effects of his disabilities impacted his memory, abilities to complete tasks, concentrate, and get along with others.  She said he did not get along with others, that he had been fired from jobs because he could not get along with co-workers, that he did not handle stress or change well, and that he had mood changes and isolated himself.

The June 2010 SSA evaluation report from Dr. S. S. indicated that the Veteran reported mood swings, nightmares, and flashbacks.  It was noted that the Veteran's mood swings fluctuated between sadness, anger, and irritability and were accompanied by decreased energy and sleep.  He reported that sometime he thinks he hears someone calling his name when no one is present.  The Veteran noted that he received therapy for his symptoms through VA and that his medicines helped and that he now rested better and was less irritable and sad.  Upon mental status examination, the Veteran had good reality contact and was pleasant and cooperative.  The examiner indicated that the Veteran's mental activity was spontaneous and well organized and his thought content and mental trend revealed no current hallucinations, delusions, persecutions, obsessions, thought control, unusual powers, worthlessness, or suicidal or homicidal ideation.  His affect was noted as somewhat blunted with some range, he was oriented to person, place, time, and situation, and he was able to sustain concentration and attention throughout cognitive testing.

The January 2011 SSA evaluation report from Dr. F. S. indicated that the Veteran reported nightmares and spells where he was not aware of anything.  He stated these spells lasted between a few minutes and a half hour.  He endorsed problems sleeping even with sleeping pills, and occasional panic attacks and suicidal thoughts.  Dr. F. S. opined that the Veteran had PTSD following his military service in Vietnam, which was characterized by occasional depression, occasional thoughts of suicide but no past suicide attempts, and occasional panic attacks. 

VA treatment records from February 2013 indicated that the Veteran reported occasional combat related nightmares and continued apprehension when he was around a lot of people.  He reported that he now had a girlfriend.  It was noted that the Veteran was well groomed, oriented to time, place, and person, and his speech was fluent and productive.  He reported he was feeling good and his affect was noted to be full.  His thoughts were linear and clear from any evidence of psychosis, hallucination, and paranoia, but they were noted to evidence some apprehension.  His attention was intact and his insight and judgment were good. 

VA treatment records from May 2013 indicate that the Veteran denied suicidal or homicidal ideation.  He endorsed some difficulty sleeping and stated that even when he was tired, he was not able to fall asleep.  He noted that he took walks to stay busy but did not socialize with other people.  His affect was constricted, his attention was intact, and his insight and judgment were good.  His thoughts were productive and linear, but he evidenced apprehensiveness and paranoia in the context of his PTSD as evidence by his not socializing.  

At his May 2013 decision review officer hearing, the Veteran testified that his symptoms had worsened.  He reported that he had trouble sleeping on a regular basis and had nightmares 2-3 times per week.  He stated that he avoided people and crowds, that he startled easily, and had increasing nervousness and anxiety.  He stated he spent most of his time at home, either reading or watching television.  He endorsed episodes of depression on a weekly or biweekly basis, and sometimes felt worthless because he could not work.  He also reported that he had a bad temper and was argumentative.  With regard to friends, he noted that he had two military friends and that he spent time with them approximately every day.

At a September 2013 VA psychiatry appointment the Veteran reported that he was sleeping better with Zolpidem and now slept approximately six hours a night.  He noted that he was watching less television because the news regarding the conflict in Syria and his nerves got really bad and set him back.  He denied any current suicidal or homicidal ideation and reported that some days his mood was good and other days it was bad.  He affect was pleasant.  His attention was intact and his insight and judgment were good.  His thoughts were linear, focused, absent for psychosis or depressive symptoms, but positive for PTSD symptoms such as apprehensiveness, nightmares, and isolation.  

A September 2013 evaluation from Vass Vocational Service noted that the Veteran averaged 2-4 hours of sleep, napped throughout the day, and had chronic fatigue.  The Veteran reported that he spent the vast majority of his time at home.  The evaluator noted that the Veteran's mental disorder interfered with his sleep pattern, which caused chronic fatigue, and also isolative behavior, that he avoided crowds and public in general, and that his ability to remain focused and attentive was decreased.  

In a September 2013 mental assessment of ability to do work-related activities, J. A. indicated that the Veteran had marked interference with his ability to related to co-workers, deal with the public, and behave in an emotionally stable manner; moderate interference with his ability to related predictably in social situations, understand, remember, and carry out complex instructions, deal with stress, interact with supervisors, and follow work rules; and slight interference in his ability to understand, remember, and carry out detailed but not complex instructions, maintain his personal appearance, maintain attention and concentration, function independently, and exercise judgment.  

A January 2014 VA psychiatry note indicated that the Veteran found the holidays stressful due to his son being in a car accident, as well as the death of two family members.  The Veteran reported that he was proud that he maintained his sobriety despite all the stress and that he felt emotionally stable.  He denied any current suicidal or homicidal ideation and reported that his mood was good considering everything.  His affect was fair.  His thoughts were focused and clear from psychosis.  His attention, insight, and judgment were noted to be good.  His thoughts were linear, focused, absent for psychosis or depressive symptoms. 

An April 2014 VA psychiatry record noted that the Veteran reported that his mood was "so-so," and that his sleep was no longer responding well to his current medication.  He denied any current suicidal or homicidal ideation.  His affect was reactive to conversation.  His thoughts were organized and clear from psychosis.  His attention was intact and his insight and judgment were noted to be good.  

A July 2014 VA psychiatry note indicated that the Veteran felt "roaming due to his PTSD symptoms," and had recently escaped from North Carolina to visit a Veteran friend.  Upon mental status examination, the Veteran was well groomed, alert, and oriented to time, place, and person.  He denied suicidal or homicidal ideation.  His mood was reported as uncomfortable secondary to his chronic pain.  His affect was reactive to conversation and his thoughts were focused with no evidence of psychosis.  His insight and judgment were fair.  

An August 2014 psychiatry note indicated that the Veteran was again sleeping well.  He denied psychotic symptoms and suicidal or homicidal ideation.  He reported that he listened to jazz music to relax and went to temple every other week.  Upon mental status examination, the Veteran was well groomed, alert, and oriented to time, place, and person.  His mood was self-reported as good, but his affect was still noted to be restricted.  His thoughts were organized with no evidence of psychosis and his insight and judgment were good.  

VA treatment records from January 2015 indicated that the Veteran needed to enroll at the Atlanta VA Medical Center for his primary care.  He reported that he had recently moved from North Carolina.  The clinician noted that there was no evidence of depression, anxiety, mood changes, suicidal or homicidal ideation, or flight of ideas at his intake appointment.  A mental health consultation was placed but the Veteran did call back to schedule an appointment.  

At his February 2015 Board hearing, the Veteran testified that he had trouble sleeping, that he could not stay asleep, and that he frequently slept during the day because he did not sleep at night.  He reported that he struggled with his concentration and memory, that he isolated himself and did not really do anything, and that he argued with his mother and brother, had road rage, and sometimes felt like there was no use in living anymore.  He endorsed occasional panic attacks and stated he did not like venturing out of the house because he could get really paranoid and that he did not like crowds or loud noises because they reminded him of combat.  

In August 2015, the Veteran reported mood swings, anxiety, sleep disturbances, and feeling unable to cope.  His primary care provider noted that the Veteran had PTSD and depression, without evidence of suicidal or homicidal ideation.  Upon mental status examination, the Veteran was alert and cooperative, and his verbal comprehension and speech were within normal limits.  The Veteran's mediations were renewed and he was referred for mental health services.  

A September 2015 mental health evaluation note indicated that the Veteran reported that he felt he was doing well but had trouble sleeping, had sporadic nightmares, night sweats, and excessive movement in his sleep.  He reported that he had mood swings and that people bothered him at times.  He noted that his wife reported that he was excessively irritable, and he conceded that he was short-tempered.  He noted that he typically removed himself from such situations rather than becoming verbally or physically aggressive.  He stated that in such circumstances it took him from 30 minutes to the rest of the day to calm down and be willing to re-engage with people again.  He reported that he was bothered by, and tried to avoid, loud noises because they startled him and triggered thoughts of combat.  He noted that his intrusive thoughts could be short or also take the form of flashbacks that are so intense that he had crying bouts.  The Veteran became tearful when he noted that he no longer had frequent contact with his veteran friend from North Carolina.  He stated that they used to rely on each other and now he no longer had someone to share his feelings and thoughts with anymore.  

The Veteran reported suicidal ideation and stated that in the past he probably would have committed suicide, if he could have come up with a sufficiently painless way to do it.  The Veteran also reported homicidal ideation approximately 20 years ago and detailed an incident where he burned down his house.  However, when questioned he stated that he was not trying to kill anyone, but wanted to destroy something because he was so mad.  He later stated that sometimes he did not want to be around others because he was unsure how he would react.  The Veteran denied any hallucinations unrelated to his flashbacks and drug use.  Upon mental status examination, the Veteran was depressed, anxious, and irritable.  His affect was congruent with his mood and he was at times tearful.  His thought process was logical, linear, coherent, and his thought content was within normal limits.  His judgment and insight were noted to be fair to good.  The clinician noted that while past suicidal and homicidal ideation were endorsed, there was no evidence of current suicidal or homicidal ideation.  However, the examiner noted that the Veteran endorsed aggressive thoughts sometimes but responded by removing himself from the situation.  

The Veteran was provided a VA PTSD examination in October 2015.  The examiner noted that since his last VA examination the Veteran had relocated and gotten married.  He reported that since he moved he had removed himself from a stressful situation and that he was doing better with his moods and everything.  The Veteran noted that prior to moving, he was in a small town, and there was nothing to do but sit, think, drink, and get high.  He stated that since moving and getting married he has enjoyed the companionship of his wife, that they walked daily, and enjoyed going to the movies and other locations.  He stated that he loved to read and had met some friends in the area.  He noted that he was in the process of reconnecting with his children and grandchildren, but acknowledged that the relationship with a couple of his children was strained.  He noted that he talked to his mother daily, and was in regular communication with his brother and some of his half-brothers.  

The examiner noted that the Veteran arrived to his appointment on time, and was neatly dressed and groomed.  Rapport was easily established with the Veteran.  The Veteran spoke with a stutter and slur, but was readily understood and his thoughts appeared logical, organized, and reality-based.  The examiner noted that in contrast to his labile mood during his September 15, 2015 treatment, today his mood seemed euthymic and he exhibited an appropriate range of affect.  His motor behavior was calm and unremarkable.  The Veteran described clear future orientation and denied having thoughts of harming himself or others.  The examiner noted that the Veteran had no other symptoms that were not expressly listed.  

The examiner noted the Veteran's last mental health treatment was on September 15, 2015 and that although his psychotropic medications had been refilled in January 2015 for a thirty day supply, they were not refilled until August 2015, which evidenced a clear pattern of medication non-compliance.  The examiner noted the Veteran's testimony that he had memory problems secondary to his prescribed medications, but stated he was not compliant with the medication and would therefore not experience the alleged side effects on any kind of consistent basis.  The examiner indicated that the severity of the Veteran's mental symptoms was that a mental condition had been formally diagnosed the Veteran symptoms were not severe enough to interfere with occupational and social functioning or require continuous medication. 

In the remarks section the examiner indicated that the Veteran had not evidenced symptoms specifically associated with PTSD at the examination, although he occasionally alluded to thoughts of war.  However, he stated that he was more upset by his thoughts of how he "fricked up" his life.  The examiner indicated that the Veteran denied other traumatic re-experiencing symptoms and was not avoidant.  To the contrary, he identified many activities that he enjoyed and was engaged in, including general comfort in public places.  The examiner noted that the Veteran indicated that he had desired and moved to the big city in an effort to find more social and recreational opportunities than had been available in rural North Carolina.  The examiner diagnosed the Veteran with an unspecified mood disorder, which she opined was a correction to the prior diagnosis of PTSD.  

The Board finds that during the entire period on appeal, the Veteran's symptoms resulted in impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran has reported chronic sleep disturbances, intermittent nightmares, irritability, intrusive memories, flashbacks, depressed mood, anxiety, occasional panic attacks, memory and concentration impairment, strained relationships, and problems getting along with coworkers.  The Veteran's mother also indicated that he had memory and concentration problems, that he isolated himself, and had mood changes.  The medical evidence of record indicates that the Veteran's affect has most often been restricted or flattened, that he has intermittent suicidal ideation, intermittently impaired judgment and insight, and mildly diminished attention, concentration, and memory.  

The Board acknowledges that the Veteran was noted to have passive intermittent suicidal ideation, had at least one instance of endorsing auditory hallucinations in the form of sometimes hearing his name called, and on one occasion appeared disheveled.  However, the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2015); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  In the present case, when the Veteran's total disability picture is considered, the frequency, severity, and duration of his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Of note, in considering all of the reported symptoms, the VA examiners all noted that overall the Veteran had occupational and social impairment with reduced reliability and productivity or a lesser level of impairment.  

To the contrary, on all but one occasion the Veteran was appropriately groomed and dressed.  He was consistently alert, oriented to time, place, and person, his speech was relevant and coherent, and his thought process was logical and goal directed.  His memory and attention were grossly intact, despite being somewhat spotty and inexact, and there was no evidence of near-continuous panic or depression affecting his ability to function.  While the Veteran reported impulse control problems in the past, throughout the pendency of the appeal there has been no indication of impaired impulse control or any violent outbursts.  Significantly, the Veteran reported that when he was irritable and felt himself becoming aggressive he would remove himself from the situation until he calmed down.  With regard to social functioning, the evidence indicates that the Veteran maintained positive and supportive relationships with his mother and brother and had two neighborhood friends with whom he regularly socialized and relied upon for support when he lived in North Carolina.  Since leaving North Carolina, the Veteran reported that he lost contact with his friends, but enjoyed the companionship of his wife, had met a few friends in the area, was continuing to reconnect with his children and grandchildren, and still communicated regularly with his mother, brother, and some of his half-brothers.  

Finally, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 50 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  To this effect, the Board acknowledges that the October 2015 VA examiner stated that the Veteran's symptoms had improved since he relocated from North Carolina and that his symptoms were not severe enough to interfere with occupational or social functioning.  However, the examiner's findings are not consistent with the Veteran's disability picture evidenced by the September 15, 2015 VA mental health intake appointment or any other medical evidence of record.  Accordingly, the Board will afford the Veteran the benefit of the doubt and find that the examination report does not show a sustained improvement in his symptoms, which would warrant a rating less than 50 percent.  

Accordingly, the criteria for a 50 percent rating, but not more, for the Veteran's PTSD have been met throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  As the ratings are averages, an assigned rating may not completely account for each Veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the present case, the Veteran's service-connected PTSD has been manifested by symptoms such as intrusive thoughts, nightmares, sleep disturbances, irritability, intermittent suicidal ideation, mild memory and concentration problems, restricted affect, depressed mood, occasional panic attacks, and flashbacks.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's disability picture is not so unusual or exceptional as to render the assigned schedular rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  As such, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

Entitlement to a 50 percent disability rating, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


